Pleading and practice; procedural motions; discretion of 1/rial judge. — On April 15, 1975 the court issued the following order:
Before skeltoN, Judge, Presiding, kttNzig and BENNETT, Judges.
“The court has before it two requests for review of actions of the trial judge and one motion, as follows:
(1) Plaintiff’s request of March 6, 1975, for review of the order of the trial judge denying plaintiff’s motion for a protective order.
(2) Plaintiff’s motion of March 13,, 1975, for leave to file an affidavit in support of the motion or request of March 6, 1975.
(3) Plaintiff’s request of March 17, 1975, for prompt review of the order of the trial judge, entered March 10,1975, denying plaintiff’s motion for leave to file a motion for partial summary judgment under his Count III.
“Plaintiff’s motion and requests for review are timely filed. Defendant has not responded thereto, as permitted by the Buies of the Court of Claims. Buies 52(d) ; 53(c) (4).
“The court has carefully considered the motion and requests for review and the representations made by plaintiff *887therein, and the authorities cited by plaintiff. The court considers that the matters are properly within the discretion of the trial judge and that he has not abused his discretion in his rulings. The court is deeply concerned about the delay in disposing of this case arising from a contract entered into in August 1960, and in suit since 1971, and a portion of which was the subject of a decision by the court on December 19, 1973, in Petrofsky v. United States, 203 Ct. Cl. 347, 488 F. 2d 1394 (1973). The court considers a further piecemeal adjudication of the suit not in the best interests of the parties or the administration of justice. Accordingly,
“it is ordered that the motion and requests for review be and they are hereby denied.
“it is FURTHER ordered that the case shall go to trial and that any and all further procedural rulings on requests for review will be denied, but without prejudice to their preservation and renewal upon consideration by the court of the final findings and recommended decision of the trial judge.
“it is further ordered that any future dispositive motions in this case, if any, shall be referred, pursuant hereto and under Rule 54(a), to the trial judge for his recommended decision before consideration by the court.”